Tn a proceeding under article 4 (§ 411 et seq.) of the Family Court Act, instituted 'by a wife against her husband, the husband appeals from an order of the Family Court, Richmond' County, entered December 7, 1962 after trial, which: (1) awarded the wife $70 per week for her support; and (2) awarded her $300 for counsel fees. Order modified on the facts by reducing the amount of support to $00 per week. As so modified, the order is affirmed, without costs. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. From all of the circumstances it appears that the wife was justified in leaving her husband; that the husband is presently able to afford $60 a week for support; and that the award of $300 for counsel fees was justified. Ughetta, Acting P. J., Ivleinfeld, Christ, Brennan and Hopkins, JJ., concur.